                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                                                                       )
                                   7         AARON ATLEE PARSONS                       )    U.S.C.A. No.: 18-16149
                                   8               Petitioner-Appellant,               )    U.S.D.C. No.: CV-14-04833-HSG
                                                                                       )
                                   9                       vs                          )    ORDER RE: CJA APPOINTMENT
                                  10             JOE A. LIZARRAGA,                     )    OF AND AUTHORITY TO PAY
                                                                                       )    COURT APPOINTED COUNSEL
                                  11             Respondent- Appellee.                 )    ON APPEAL
                                  12                                                   )
Northern District of California
United States District Court




                                  13

                                  14           The individual named above as appellant, having testified under oath or having
                                  15   otherwise satisfied this court that he or she (1) is financially unable to employ counsel and (2)
                                  16   does not wish to waive counsel, and, because the interests of justice so require, the Court finds
                                  17   that the appellant is indigent, therefore;
                                  18                   IT IS ORDERED that the attorney whose name and contact information are
                                  19   listed below is appointed to represent the above appellant.
                                  20
                                                                     Vicki Marolt Buchanan
                                  21                                 19201 Sonoma Highway, #243
                                                                     Sonoma, CA 95476-5413
                                  22
                                                                     (707) 343-1907
                                  23                                 vickimaroltbuchananpc@gmail.com
                                  24

                                  25
                                                                                    Appointing Judge: Hon. Judge Gilliam
                                  26

                                  27                                                 1/31/2019                  January 29, 2019
                                                                                    Date of Order              Nunc Pro Tunc Date
                                  28
